                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     YOLANDA BANKS-REED, ET AL.,                         CASE NO. 18-cv-05755-YGR
                                   7                   Plaintiffs,
                                                                                             ORDER TO SHOW CAUSE; CONTINUING
                                   8             vs.                                         CASE MANAGEMENT STATEMENT
                                   9     BAY AREA RAPID TRANSIT, ET AL.,
                                  10                   Defendants.

                                  11

                                  12          The parties are scheduled for a Case Management Conference on Monday December 17,
Northern District of California
 United States District Court




                                  13   2018. The parties have failed to file a Joint Case Management Statement as required by the Civil

                                  14   Local Rules.

                                  15          “Unless otherwise ordered, no later than the date specified in Fed. R. Civ. P. 26(f),

                                  16   counsel must file a Joint Case Management Statement . . . ,” namely seven (7) days before the

                                  17   conference. Civil L.R. 16-9(a).

                                  18          The parties are ORDERED TO SHOW CAUSE why they should not be sanctioned for failure

                                  19   to file a Joint Case Management Statement in a timely manner. A hearing on this Order to Show

                                  20   Cause will be held on Monday, January 7, 2019, on the Court’s 2:01 p.m. calendar, in the

                                  21   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1.

                                  22          By no later than Friday, December 28, 2018, the parties must file either (1) a Joint Case

                                  23   Management Statement, which includes a statement that they have reviewed the Local Rules with

                                  24   respect to their responsibilities; or (2) a written response to this Order to Show Cause why they

                                  25   should not be sanctioned for their failure to comply with the stated rule. If the Court is satisfied

                                  26   with the parties’ response, the parties need not appear and the hearing will be taken off calendar.

                                  27   Otherwise, lead trial counsel must personally appear at the hearing. Neither a special appearance

                                  28   nor a telephonic appearance will be permitted. Failure to file a joint statement, written response,
                                   1   or to appear personally will be deemed an admission that no good cause exists and that the

                                   2   imposition of monetary sanctions is appropriate.

                                   3          The Case Management Conference set for December 17, 2018 is CONTINUED to Monday,

                                   4   January 7, 2019, at 2:00 p.m.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: December 13, 2018
                                                                                                   YVONNE GONZALEZ ROGERS
                                   8                                                          UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
